UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7716


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PERCY JAMES TUCKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:09-cr-00182-AWA-DEM-1)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Percy James Tucker, Appellant Pro Se.      Sherrie Scott Capotosto,
Assistant  United  States   Attorney,     Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Percy James Tucker appeals the district court’s order

denying his motion for the appointment of counsel to assist him

in filing a Fed. R. Crim. P. 33 motion for a new trial.                   We have

reviewed the record and find no reversible error.              Accordingly,

we deny Tucker’s motion to appoint counsel and affirm for the

reasons stated by the district court.           United States v. Tucker,

No.   2:09-cr-00182-AWA-DEM-1       (E.D.    Va.   filed   Oct.      4,     2013;

entered Oct. 7, 2013).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and     argument   would   not    aid     the

decisional process.



                                                                      AFFIRMED




                                     2